Exhibit 10.483

 

ASSIGNMENT AND ASSUMPTION
OF PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into this              day of December, 2004
by Inland Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”),
and Inland Western Mesa Fiesta, L.L.C., a Delaware limited liability company,
(“Assignee”).

 

RECITALS

 

A.                                   VV Arizona, L.P. (“Seller”) and Assignor
have previously entered into that certain Agreement of Purchase and Sale dated
as of December 7, 2004 (the “Purchase Agreement”), relating to the sale of a
certain shopping center commonly known as Mesa Fiesta Shopping Center located in
the City of Mesa, Arizona.

 

B.                                     Assignor desires to assign its interest
in and to the Purchase Agreement to Assignee upon the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the receipt of ten and 00/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, the parties hereby agree as follows:

 

1.                                       Recitals. The foregoing recitals are,
by this reference, incorporated into the body of this Assignment as if the same
had been set forth in the body hereof in their entirety.

 

2.                                       Assignment and Assumption.  Assignor
hereby assigns, conveys, transfers, and sets over to Assignee all of Assignor’s
right, title, and interest in and to the Purchase Agreement.  Assignee hereby
accepts the foregoing Assignment and assumes, and agrees to perform, all duties,
obligations, liabilities, indemnities, covenants, and agreements of Assignor set
forth in the Purchase Agreement.

 

3.                                       Counterparts.  This document may be
executed in any number of counterparts, each of which may be executed by any one
or more of the parties hereto, but all of which must constitute one instrument
and shall be binding and effective when all parties hereto have executed at
least one counterpart.

 

4.                                       Successors.  This Assignment shall be
binding upon and for the benefit of the parties hereto and their respective
Successors and Assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
An Illinois Corporation

 

 

By:

/s/ G. Joseph Cosenza

 

Name:

G. Joseph Cosenza

 

Title:

President

 

 

 

ASSIGNEE:

 

INLAND WESTERN MESA FIESTA, L.L.C.,
a Delaware limited liability company

 

By:

Inland Western Retail Real Estate Trust, Inc.,
a Maryland corporation, its sole member

 

 

 

By:

/s/ Valerie Medina

 

 

Name:

Valerie Medina

 

 

Title:

Asst. Secretary

 

 

2

--------------------------------------------------------------------------------